           Case 2:14-cr-00309-TLN-EFB Document 215 Filed 05/12/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         CASE NO. 2:14-cr-00309-TLN

12                               Plaintiff,            ORDER SEALING DOCUMENTS

13                         v.

14   CARISSA CARPENTER,

15                              Defendant.

16

17

18

19          Pursuant to Local Rule 141(b), and based upon the representation contained in Defendant’s

20 Request to File Under Seal, IT IS SO FOUND AND ORDERED THAT, Exhibit C of Defendant’s

21 Emergency Motion to Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)—to wit, an excerpt of the

22 defendant’s medical records—shall be sealed under further order of this court.

23
            IT IS SO ORDERED.
24
     DATED: May 11, 2020
25

26
27

28                                                                Troy L. Nunley
                                                                  United States District Judge
                                                       1
30
